Citation Nr: 0302813	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
elbow disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1952 to 
April 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The veteran and his wife testified before the undersigned 
Member of the Board via videoconferencing technology in 
November 2002.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of September 1985, the 
RO denied entitlement to service connection for left elbow 
disability.

2.  The evidence received since the September 1985 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's left elbow disability originated during his 
active service.


CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for left elbow 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).

2.  Left elbow disability was incurred during active duty.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active service from April 
1952 to April 1956.  Available service medical records 
consist of the report of the veteran's separation physical 
examination.  That March 1956 report does not note any 
complaint or abnormal finding regarding the veteran's left 
upper extremity.

The veteran submitted a claim of entitlement to service 
connection for dislocation of the left elbow in May 1985.  In 
a July 1985 statement, the veteran related that the only 
treatment he received for his left elbow was at the time of 
the injury.  He stated that he underwent whirlpool 
treatments, had the joint aspirated four times and that his 
left arm was confined to a sling for approximately two weeks.  
He indicated that his left arm had not bothered him over the 
years but that in the previous few years the lower half of 
his left arm would go numb.  He stated that he had been 
attempting to compile his records but had been told that they 
may have been burned in a fire.

The RO denied the veteran's claim of entitlement to service 
connection in September 1985.  It noted that the veteran's 
separation physical examination report did not disclose the 
presence of any pathology of the musculoskeletal system, and 
concluded that the evidence of record failed to establish 
that the veteran's claimed left elbow disability was incurred 
in or aggravated by military service.

In December 2000 the veteran requested that his claim be 
reopened.  In support of his claim, he submitted the August 
2000 report of an electromyograph (EMG) consultation.  The 
examiner noted that the veteran had been involved in an 
accident in 1954 in which he sustained a bony and nerve 
injury to the left elbow.  The veteran reported that since 
that time, he had experienced intermittent episodes of pain 
radiating down from his elbow and intermittent numbness and 
tingling and weakness of his left hand.  He denied a history 
of diabetes.  Nerve conduction studies were most consistent 
with median neuropathy at the wrist.  There was also some 
evidence of motor unit remodeling which would indicate that 
it was a longstanding process.  Nerve conduction studies also 
indicated ulnar neuropathy on the left, most likely at or 
around the elbow.  The examiner concluded that it was most 
likely related to the veteran's previous injury.  There was 
evidence of motor unit remodeling consistent with mature 
reinnervation.  Physical examination was noted to be most 
consistent with lateral epicondylitis and dequervaines 
tendinitis.

The veteran subsequently submitted a statement indicating 
that he had attempted to obtain his service medical and 
personnel records but had been informed that they could not 
be located and might be reconstructed.

In March 2001 the veteran submitted a photograph of himself 
in service displaying his left arm.  In an attached 
statement, he noted that his records had been destroyed in 
the fire at NPRC in 1973 but that he had a picture showing 
his distorted elbow.  He noted that all letters that had 
written to his wife during service were gone.  The veteran 
also submitted a statement identifying four persons who would 
have knowledge about his left elbow injury.  He noted that he 
had not pursued his claim in 1985 because he had been 
informed that his service records had been destroyed and that 
he felt that there was nothing he could do.

The RO made a request to the National Personnel Records 
Center (NPRC) in March 2001, asking for any medical records 
and sick or morning reports regarding the veteran.  NPRC 
responded in October 2001, indicating that only one remark 
pertaining to the veteran was located.  It also indicated 
that X-rays for that type of case were retained only five 
years, then destroyed.  The remark referenced by NPRC was 
located in an Air Force Morning Report dated in September 
1954, which indicates that the veteran was excused from duty.  
No specific notations were made.  

In his November 2001 notice of disagreement, the veteran 
indicated that he had experienced problems with his elbow 
since injuring it in 1954.  He noted that he had been told 
that there was nothing that could be done for it with the 
exception of surgery and that he was unable to take the time 
off for surgery and convalescence.  He stated that he had 
learned to live with the condition.

The veteran submitted a May 2002 examination report from a 
private physician with his May 2002 substantive appeal.  The 
physician noted the veteran's report of an injury in 1954.  
On physical examination the veteran's left elbow lacked about 
five degrees of extension, and flexion, pronation and 
supination were full.  Strength was 5/5.  The veteran 
complained of some tenderness diffusely over his elbow 
laterally and medially.  He had pain with pronation and 
supination of the left elbow.  X-rays revealed arthrosis of 
the radiocapitellar joint and the humeroulnar joint.  The 
assessment was degenerative joint disease of the left elbow.  
The examiner indicated that it could be post-traumatic 
arthrosis from the injury that the veteran sustained in the 
past.  

The veteran and his wife testified before the undersigned 
Member of the Board in November 2002.  The veteran described 
the injury that caused his claimed disability, indicating 
that there had been a backflash in a furnace room and that he 
had been thrown against a wall.  He stated that he had gone 
to the dispensary and he was given whirlpool treatments and 
that his elbow was aspirated over a two-week period.  The 
veteran's representative argued that the veteran's left arm 
had atrophied over the years.  The veteran indicated that his 
left elbow disability was a hindrance in his daily 
activities.  The veteran's wife testified that she was 
engaged to the veteran when he sustained the injury to his 
elbow and that he wrote letters regarding the incident.  She 
indicated that the letters had been destroyed when she and 
the veteran moved.  She also testified that after the veteran 
was discharged from the service, she could see that his elbow 
was out of place.  She described how the veteran performed 
many tasks with his right hand only.  

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The evidence received since the Board's September 1985 
decision includes a September 1954 morning report showing 
that the veteran was excused from duty, an August 2000 EMG 
report, a May 2002 examination report from a private 
physician, various statements from the veteran and the 
testimony at the November 2002 hearing before the 
undersigned.  The testimony of the veteran and his wife, in 
addition to various statements submitted by the veteran, 
supports the veteran's contention that he sustained an injury 
to his left elbow during service.  Further, the August 2000 
EMG report and the May 2002 examination report are competent 
evidence that the veteran's current left elbow disability was 
incurred during service.  This evidence is neither cumulative 
nor redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, it is 
new and material, and the veteran's claim is reopened.

III.  Reopened Claim

The VCAA and the regulations implementing it are also 
applicable to the veteran's reopened claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for left elbow disability.  Therefore, 
no further development is required under the VCAA or the 
regulations implementing it.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

The service medical records received in this case are 
incomplete, presumably because a fire at NPRC destroyed other 
records pertaining to the veteran.  However, a September 1954 
morning report does indicate that the veteran was excused 
from duty, and the veteran has consistently stated that his 
injury took place in 1954.  The veteran's wife indicates that 
the veteran wrote to her regarding his injury and its 
treatment, and that when the veteran was discharged from 
service, she could see that there was an abnormality of his 
left elbow.  Two examiners have concluded that the veteran's 
current left upper extremity disability is related to an old 
injury, one of them stating that ulnar neuropathy was most 
likely related to a previous injury and the other opining 
that the degenerative joint disease of the veteran's left 
elbow could be post-traumatic and related to the injury 
reported by the veteran.  The veteran's testimony is 
consistent with his written statements and statements he has 
made to medical examiners.  The Board finds the testimony of 
the veteran and his wife to be credible.  Therefore, having 
resolved all reasonable doubt in favor of the veteran, the 
Board is persuaded that the veteran's current left elbow 
disability was incurred during his military service.  


ORDER

Entitlement to service connection for left elbow disability 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

